Filed 4/18/14 In re Hector R. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re HECTOR R., a Person Coming Under                               H039861
the Juvenile Court Law.                                             (Santa Clara County
                                                                     Super. Ct. No. JV39358)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

HECTOR R.,

         Defendant and Appellant.



         After a contested jurisdictional hearing, the juvenile court found that appellant
Hector R. had committed one count of misdemeanor sexual battery (Pen. Code, §§ 242,
243.4, subd. (e)(1)). The juvenile court adjudged appellant a ward of the court under
Welfare and Institutions Code section 602 and placed him on probation. On appeal,
appellant contends that the juvenile court was not authorized to order him to reimburse
the public defender. We find no error and affirm the order.
                                     I. Statement of Facts
       Between September 2011 and March 2012, appellant and the victim sat at the
same table in Algebra class at Yerba Buena High School. Appellant touched the victim’s
breast over her clothes on over 20 occasions during class. Appellant also made sexual
comments to her.


                                         II. Discussion
       Appellant contends that the juvenile court was not authorized to order him to
reimburse the public defender for legal services. He maintains that the juvenile court
ordered reimbursement “apparently as a condition of probation.”
       Welfare and Institutions Code section 903.1, subdivision (a) states in relevant part:
“The father, mother, spouse, or other person liable for the support of a minor, the estate
of that person, and the estate of the minor, shall be liable for the cost to the county or the
court, whichever entity incurred the expenses, of legal services rendered to the minor by
an attorney pursuant to an order of the juvenile court.” As the California Supreme Court
observed, this statute is “merely declarative of the parents’ preexisting obligation to
provide reasonable and necessary support to their minor children, and to reimburse third
persons providing that support upon the parents’ failure to do so. [Citation.]” (In re
Ricky H. (1970) 2 Cal. 3d 513, 521.)
       At the dispositional hearing, the juvenile court found that the probation officer’s
recommendations were “appropriate and in the minor’s best interest. They will be
adopted as the order of disposition with the changes that we’ve noted. Those are
incorporated by reference and made a part of the court’s order.”1 Thus, the juvenile court
ordered, among other things, that appellant and his parents pay a restitution fine of $55

1
       The probation officer had recommended the following changes: the general fund
fine and penalty assessment was $76, not $70, and a gang association probation condition
was added.

                                               2
and a general fund fine and penalty assessment of $76. The recommendations adopted by
the juvenile court also required appellant and his parents to appear before the Department
of Revenue within 30 days for an evaluation of the ability to pay the fines, penalty
assessments and other reimbursable costs.
       The juvenile court then asked the public defender how many appearances he had
made in the case. He replied six. The juvenile court assessed attorney’s fees: “For those
six appearances, the Court will assess attorney’s fees, set those at $300. So the minor’s
parents and minor are ordered to Department of Revenue within 30 days to arrange for
payment of those fees and any other fines[,] fees[,] penalty assessments[,] restitution or
cost permitted by law.” (Italics added.) Since appellant’s reimbursement for attorney’s
fees is not permitted by law, appellant was ordered only to appear for an evaluation of his
ability to pay fines and penalty assessments. Moreover, the minute order, which was
signed by the juvenile court, specifically states that appellant’s parents were required to
appear before a financial officer for an evaluation of their ability to pay attorney’s fees.
Thus, the record establishes that the juvenile court did not order appellant to pay
attorney’s fees.2


                                       III.   Disposition
       The order is affirmed.




2
      Since the juvenile court did not order appellant to pay attorney’s fees, we need not
consider his remaining contentions.

                                              3
                                   _______________________________
                                   Mihara, J.



WE CONCUR:




______________________________
Bamattre-Manoukian, Acting P. J.




______________________________
Grover J.




                                     4